UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22897 CONTEXT CAPITAL FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Michael J. McKeen, Principal Financial Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Aisha J. Hunt Dechert LLP One Bush Street, Suite 1600 San Francisco, CA 94104 Date of fiscal year end: December 31 Date of reporting period: March 20, 2014 – March 31, 2014 Item 1.Schedule of Investments. CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS MARCH 31, 2014 (Unaudited) Shares Security Description Value Long Positions - 44.5% Equity Securities - 32.6% Common Stock - 32.6% Communications - 1.7% Sirius XM Holdings, Inc. (a) $ Time Warner Cable, Inc. Consumer Discretionary - 4.9% Deckers Outdoor Corp. (a) Francesca's Holdings Corp. (a) General Motors Co. Home Inns & Hotels Management, Inc., ADR (a) Jos A. Bank Clothiers, Inc. (a) LKQ Corp. (a) Under Armour, Inc., Class A (a) Consumer Staples - 4.4% Beam, Inc. Cenveo, Inc. (a) Emeritus Corp. (a) ExamWorks Group, Inc. (a) Exelixis, Inc. (a) Forest Laboratories, Inc. (a) Insulet Corp. (a) Nordion, Inc. (a) Xueda Education Group, ADR Energy - 11.5% Access Midstream Partners LP Anadarko Petroleum Corp. Atlas Energy LP Chevron Corp. Energy Transfer Equity LP EnLink Midstream Partners LP EnLink Midstream, LLC Enterprise Products Partners LP EPL Oil & Gas, Inc. (a) EQT Midstream Partners LP Laredo Petroleum, Inc. (a) Magellan Midstream Partners LP MarkWest Energy Partners LP MPLX LP Oasis Petroleum, Inc. (a) Ocean Rig UDW, Inc. (a) ONEOK Partners LP ONEOK, Inc. Phillips 66 Partners LP (a) Plains All American Pipeline LP Plains GP Holdings LP Tallgrass Energy Partners LP Targa Resources Corp. Targa Resources Partners LP Tesoro Corp. Tesoro Logistics LP The Williams Cos., Inc. Valero Energy Partners LP Western Gas Partners LP Western Refining Logistics LP Financials - 4.9% BofI Holding, Inc. (a) Greenlight Capital Re, Ltd., Class A (a) Hudson City Bancorp, Inc. Ocwen Financial Corp. (a) Signature Bank (a) Tower Group International, Ltd. Virtus Investment Partners, Inc. (a) Industrials - 0.9% TransDigm Group, Inc. (a) Information Technology - 2.6% AutoNavi Holdings, Ltd., ADR (a) Envestnet, Inc. (a) IHS, Inc., Class A (a) LSI Corp. RDA Microelectronics, Inc., ADR VeriFone Systems, Inc. (a) Materials - 0.4% Huntsman Corp. LyondellBasell Industries NV, Class A Utilities - 1.3% NGL Energy Partners LP NRG Energy, Inc. NRG Yield, Inc., Class A UNS Energy Corp. Total Common Stock (Cost $13,119,849) Total Equity Securities (Cost $13,119,849) Principal Security Description Rate Maturity Value Fixed Income Securities - 11.9% Asset Backed Obligations - 2.0% $ Bear Stearns Mortgage Funding Trust, Series 2006-AR5 2A1 (b) % 01/25/37 Lehman XS Trust, Series 2006-4N A2A (b) 04/25/46 Provident Home Equity Loan Trust, Series 2000-2 A2 (b) 08/25/31 Total Asset Backed Obligations (Cost $762,612) Corporate Non-Convertible Bonds - 8.7% Business Services - 1.0% Production Resource Group, Inc. 05/01/19 Consumer Staples - 2.6% $ Armored Autogroup, Inc. 11/01/18 Cenveo Corp. 05/15/17 Energy - 1.2% Sidewinder Drilling, Inc. (c) 11/15/19 Financials - 0.6% CNG Holdings, Inc. (c) 05/15/20 Industrials - 0.6% Colt Defense, LLC / Colt Finance Corp. 11/15/17 Information Technology - 1.4% Stratus Technologies Bermuda, Ltd. / Stratus Technologies, Inc. 03/29/15 Materials - 1.3% Thompson Creek Metals Co., Inc. 05/01/19 Total Corporate Non-Convertible Bonds (Cost $3,423,298) Syndicated Loans - 1.2% AdvancePierre Foods, Inc. (b) 10/10/17 Total Syndicated Loans (Cost $490,000) Total Fixed Income Securities (Cost $4,675,910) Total Long Positions - 44.5% (Cost $17,795,759)* $ Total Short Positions - (12.1)% (Cost $(4,915,996))* ) Total Written Options - (0.0)% (Premiums Received $(6,175))* ) Other Assets & Liabilities, Net – 67.6% Net Assets – 100.0% $ CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT MARCH 31, 2014 (Unaudited) AFA Shares Security Description Value Short Positions - (12.1)% Common Stock - (12.1)% Communications - (2.2)% Blue Nile, Inc. $ Comcast Corp., Class A NETGEAR, Inc. Consumer Discretionary - (2.5)% DTS, Inc. Five Below, Inc. Consumer Staples - (2.3)% Actavis PLC Brookdale Senior Living, Inc. MannKind Corp. USANA Health Sciences, Inc. Energy - (2.7)% Energy XXI Bermuda, Ltd. Solazyme, Inc. Thermon Group Holdings, Inc. Willbros Group, Inc. Financials - (2.4)% Calamos Asset Management, Inc., Class A M&T Bank Corp. Total Common Stock (Cost $(4,915,996)) Total Short Positions - (12.1)% (Cost $(4,915,996)) $ CONTEXT ALTERNATIVE STRATEGIES FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN MARCH 31, 2014 (Unaudited) Contracts Security Description Strike Price Exp. Date Value Written Options - (0.0)% Put Options Written - (0.0)% Sina Corp. $ 05/14 $ Total Put Options Written (Premiums Received $(6,175)) Total Written Options - (0.0)% (Premiums Received $(6,175)) $ CONTEXT ALTERNATIVE STRATEGIES FUND NOTES TO SCHEDULE OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN MARCH 31, 2014 (Unaudited) ADRAmerican Depositary Receipt LLCLimited Liability Company LPLimited Partnership PLCPublic Limited Company (a)Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2014. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $728,750 or 1.8% of net assets. AFA At March 31, 2014, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation ) CBOE VIX Future 04/16/14 $ ) $ ) CBOE VIX Future 05/21/14 ) $ ) $ AFA *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of March 31, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Utilities - - Asset Backed Obligations - - Corporate Non-Convertible Bonds - - Syndicated Loans - - Total Investments At Value $ $ $ - $ Other Financial Instruments** Futures - - Total Assets $ $ $ - $ Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Written Options ) - - ) Total Liabilities $ ) $ - $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as futures, which are valued at the unrealized appreciation (depreciation) of the instrument. Written options are reported at their market value at period end. There were no transfers between Level 1, Level 2 and Level 3 for the period ended March 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CONTEXT CAPITAL FUNDS By:/s/ Stephen J. Kneeley Stephen J. Kneeley, Principal Executive Officer Date:May 15, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stephen J. Kneeley Stephen J. Kneeley, Principal Executive Officer Date:May 15, 2014 By: /s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date:May 15, 2014
